Citation Nr: 1233773	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) and Board remands.

The Veteran testified at a personal hearing before the undersigned in October 2009; a transcript of this proceeding has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's hepatitis C is due to his high-risk sexual activity during military service.


CONCLUSION OF LAW

The Veteran's hepatitis C was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for hepatitis C.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for hepatitis C.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for hepatitis C.  During an October 2009 hearing before the Board, the Veteran reported that he was first diagnosed with hepatitis C in 1992.  He denied in-service exposure to blood products and but admitted using intranasal cocaine.  He reported that he had unprotected sex during service and denied intravenous drug use.  He denied hemodialysis for kidney problems as well as tattoos or body piercings.  He denied having shared toothbrushes or razorblades and having acupuncture with non-sterile needles.  He also denied having been a healthcare worker or exposed to contaminated blood or fluids.  He denied a history of high-risk sexual activity after service discharge.  He also noted a history of alcohol abuse.

The Veterans Benefits Administration (VBA) has stated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).  The Board notes that there was no test available to detect the presence of hepatitis C until 1989.  Id.

The Veteran's service treatment records are silent as to any diagnoses of or treatment for hepatitis C.  In addition, the service treatment records and service personnel records do not mention any of the Veteran's reported risk factors for hepatitis C, including alcohol abuse, use of intranasal cocaine, or unprotected sex.  However, a January 1957 service treatment record indicates that the Veteran was seen on sick call for little pus-filled blemishes in the pubic area.

VA treatment records from December 1990 through April 2010 reveal diagnoses of and treatment for hepatitis C.  A December 1990 record reflects that the Veteran had an alcoholic liver injury and history of cocaine abuse.  A January 1991 VA treatment record reflects diagnoses of alcohol dependence and alcoholic hepatitis.  The record also notes a history of cocaine abuse in remission.  A March 1995 VA treatment record notes the Veteran's "history of snorting in the 1970's, via which he acquired hepatitis C."  The diagnoses included hepatitis C and alcohol abuse.  A June 1995 liver biopsy report reflects a finding of chronic active hepatitis.

In September 1995, the Veteran reported that he drank four beers per day.  The diagnosis was chronic hepatitis C and alcoholic liver disease.  In August 1999, the Veteran reported that he was still drinking beer occasionally.  

A November 1999 VA examination report notes that the Veteran's hepatitis C was first diagnosed in 1992 and that he underwent a liver biopsy.  The examination report indicates that the Veteran received no treatment for his hepatitis C and had no complaint at that time.  The diagnosis was hepatitis C.

In July 2005, the Veteran underwent a liver biopsy.  The liver biopsy report reflects that the liver biopsy showed chronic hepatitis C, mild activity, grade 2, stage 2.

In August 2005, March 2006, August 2006, March 2007, August 2007, and October 2008 VA treatment records, the Veteran's physician noted that it was "possible that [the Veteran] contracted [hepatitis C] while in the military (possibly through unprotected intercourse, denies [history of intravenous drug abuse], denies [history of] blood transfusions)."

In a June 2006 statement, the Veteran's VA treating physician reported that the Veteran had a diagnosis of hepatitis C which required treatment with medication for six months to one year.  The physician noted that treatment began in March 2006, and that the Veteran could experience side effects due to the treatment.  In March 2007, the Veteran admitted to drinking beer and wine two to three times per week.  As of March 2007, the Veteran's hepatitis C was undetected on laboratory testing.  A March 2008 VA treatment record notes that the Veteran was treated for hepatitis C for three months in 2006, but that treatment was discontinued.  The Veteran remained without the virus for six months after treatment ended.  A July 2009 VA treatment record notes that the Veteran's viral load for hepatitis C remained undetected on laboratory testing.

In March 2010, the Veteran underwent a VA examination.  He noted that he was diagnosed with hepatitis C in 1992.  When asked about the etiology of his hepatitis C, the Veteran responded that "[t]hey don't know."  He denied current symptoms and treatment.  The VA examiner noted that "[t]he relationship of his hepatitis C to military service is unknown."  The diagnosis was hepatitis C.  

In a March 2011 statement, the Veteran's VA treating physician reported that the Veteran had hepatitis C and opined that it was "at least as likely as not that his Hepatitis C was undiagnosed while in military service, as routine testing was not available at that time."

In August 2011, the Veteran underwent a VA examination.  The VA examiner noted the Veteran's reported in-service risk factors of intranasal cocaine use, alcohol abuse, and unprotected sex.  The Veteran denied use of intravenous drugs during service.  The Veteran also stated that he was drinking "1/5 or more a day for 10 years" and that he still drank five or six beers per week.  The diagnosis was hepatitis C.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that the Veteran's hepatitis C was "at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that, "while it is impossible to say definitely that his [hepatitis C] occurred on military service, the risk factors suggest that it is at least as likely (50% or greater) incurred in or caused by the claimned [sic] in service event."

In a June 2012 letter, Dr. G.N.D.H. opined that, "[a]s a member of the flaviviridae, vector borne pathogenesis, could well have been the etiology of this veterans hepatitis C."  Dr. G.N.D.H. did not review the Veteran's claims file or discuss the facts of the Veteran's particular case.  Further, Dr. G.N.D.H.'s opinion is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Dr. G.N.D.H.'s use of the word "could" lacks the definitive conclusion required for a medical opinion to be considered probative.  In addition, Dr. G.N.D.H.'s opinion is not based on a review of the claims file and provides no rationale for the conclusion.  Accordingly, the Board affords little probative value to Dr. G.N.D.H.'s opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

After thorough consideration of the evidence in the claims file, the Board finds that the evidence of record supports entitlement to service connection for hepatitis C.  The record reflects numerous diagnoses of hepatitis C.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records are negative for any diagnoses of or findings of hepatitis C, the Veteran's service is prior to the availability of a test for hepatitis C; therefore, there cannot be any actual evidence of hepatitis C during the Veteran's service.  In addition, the Veteran has provided competent and credible testimony and lay statements that he had unprotected sex during active duty service, that he used intranasal cocaine during active duty service, and that he abused alcohol during service.  Although the Veteran's service treatment records do not confirm the Veteran's reports with regard to these risk factors, a January 1957 service treatment record notes that the Veteran reported little pus-filled blemishes on his pubic area during sick call, suggesting that the Veteran may have had a sexually transmitted disease at that time.  In addition, the Veteran's statements with regard to his in-service risk factors have been consistent throughout his appeal, and the Board finds no reason to doubt the credibility of his statements.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); see also Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, the Board finds the Veteran's lay statements as to the reported in-service risk factors to be credible.

In addition, the medical evidence of record supports a nexus between the Veteran's current hepatitis C and his in-service risk factors of alcohol abuse, use of intranasal cocaine, and unprotected sex.  Hickson, 12 Vet. App. at 253 (holding that service connection requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability).  In that regard, after reviewing the Veteran's claims file, interviewing the Veteran, and performing a physical examination, the August 2011 VA examiner concluded that the Veteran's current hepatitis C was the result of the reported in-service risk factors of alcohol abuse, use of intranasal cocaine, and unprotected sex.  Additionally, a March 2011 opinion from the Veteran's treating VA physician suggests that the Veteran's hepatitis C was present during his active duty service, although no explanation or rationale was provided with this opinion.  Thus, the only probative medical evidence of record addressing the etiology of the Veteran's hepatitis C links it directly to service or to the in-service risk factors of alcohol abuse, use of intranasal cocaine, and unprotected sex.  In this, and in other cases, only independent medical evidence may be considered to support VA findings.  VA adjudicators may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that two of the Veteran's in-service risk factors constitute willful misconduct, and cannot serve as the basis upon which to grant the Veteran's claim for service connection.  In that regard, no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2011).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  Thus, although they are risk factors for hepatitis C which occurred during service, the Veteran's alcohol abuse and use of intranasal cocaine during service cannot serve as the basis upon which to grant his claim for service connection for hepatitis C.

Nevertheless, willful misconduct has not been defined by the pertinent regulations to include high-risk sexual activity.  In addition, VA regulations specifically provide that residuals of venereal disease are not to be considered "willful misconduct."  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(c)(1).  While the Veteran does not currently suffer from a venereal disease, it appears that there is a clear intent on the part of Congress and VA to remove diseases which are the residuals of sexual contact from the definition of willful misconduct.  

Accordingly, as high-risk sexual activity is a known risk factor for hepatitis C, because the Veteran has provided credible lay statements that he engaged in unprotected sex during active duty service, and because the August 2011 VA examiner found that the Veteran's current hepatitis C was due, at least in part, to his unprotected sex during service, the Board concludes that service connection for hepatitis C is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


